Exhibit 10.2
AMENDMENT TO
RETIREMENT AGREEMENT AND GENERAL RELEASE
     THIS AMENDMENT is entered into as of this 31st day of August, 2010, by and
between STEVEN C. FUTRELL, an individual, for and on behalf of himself and his
successors, heirs, family and assigns (“Futrell”) and CROGHAN BANCSHARES, INC.,
a corporation organized and existing under the laws of the State of Ohio
(“Croghan”);
     WHEREAS, Futrell and Croghan entered into a Retirement Agreement and
General Release dated December 14, 2009 (the “Agreement”);
     WHEREAS, Futrell and Croghan wish to amend the Agreement in certain
respects to clarify certain benefits thereunder.
     NOW, THEREFORE, the Agreement is hereby amended as follows:
     1. Paragraph 3 shall be deleted in its entirety and the following shall be
substituted therefor:

    For the period beginning on September 1, 2010 and ending on October 31,
2010, Futrell will continue to participate in Croghan’s group health plan at no
cost to him. For the period beginning on September 1, 2010 and ending on
February 29, 2012, Croghan will pay to Futrell a monthly amount equal to the
COBRA premium (in effect for each such month) for an individual to continue
participation in Croghan’s group health plan (the “COBRA Premium”). Such monthly
payment may be used by Futrell either to (a) offset the monthly premium required
for his spouse to continue her participation in Croghan’s group health plan, or
(b) pay toward the purchase of an individual health insurance policy for his
spouse. For the period beginning March 1, 2012 and ending October 31, 2012,
Croghan will pay to Futrell as a contribution toward the purchase of an
individual health insurance policy for Futrell’s spouse a monthly amount equal
to the lesser of (c) $1,200, and (d) twice the COBRA Premium. Notwithstanding
any provision contained in this paragraph, Croghan’s obligations hereunder shall
cease upon the earlier of (e) October 31, 2012, and (f) the death of Futrell’s
spouse.

     2. Paragraph 4 shall be amended by deleting “December 1, 2010” and by
substituting “November 1, 2010” therefor.

 



--------------------------------------------------------------------------------



 



     3. Paragraph 5 shall be deleted in its entirety and the following shall be
substituted therefor:

    Beginning on September 1, 2010, Futrell will continue to be covered under
any bank owned life insurance policy maintained by Croghan on Futrell’s life as
of the Retirement Date. Effective September 1, 2010, the provisions of any such
policies shall be amended to provide that the aggregate death benefit payable to
Futrell’s designated beneficiary shall be equal to Two Hundred Thousand Dollars
($200,000).       Signed as of this 31st day of August, 2010.

Witness:

          /s/ Pamela J. Swint   /s/ Steven C. Futrell           Steven C.
Futrell
 
       
 
            CROGHAN BANCSHARES, INC.
 
       
 
       
 
       
 
       
 
  By:   /s/ James E. Bowlus
 
       
 
       
 
       
 
  Title:   Director/Chair Compensation Committee
 
       

 